LEIBSON, Justice,
dissenting.
Respectfully I dissent from that portion of the majority opinion holding there was not sufficient evidence to demonstrate a pattern of systematic exclusion of a particular group from the jury pool.
The actions of the jury commissioners clearly contravened the mandates of the Sixth and Fourteenth Amendments to the United States Constitution, Section 11 of the Kentucky Constitution, KRS 29A.090, and Colvin v. Commonwealth, Ky., 570 S.W.2d 281 (1978).
In Colvin the jury commissioners excluded school teachers from the jury wheel upon the instructions of the trial judge. This Court held that such action violated the “fair cross section requirement” and reversed.
The fact that in this case doctors and lawyers were excluded, rather than teachers, is a distinction without a difference. Nor does it matter that the instructions in *91this case to exclude this segment of the population from the jury pool were not from the present presiding judge, but from his two predecessors. The evidence was uncontradicted that the court’s previous instructions had never been countermanded and were still being obeyed.
The Kentucky legislature has recognized a broad policy against “systematic and intentional exclusion” by enacting KRS 29A.090, as follows:
“Automatic Exemptions Prohibited. —There shall be no automatic exemptions from jury service.”
We should uphold the letter and spirit of this policy by reversing this case.